Citation Nr: 0807204	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher (compensable) initial rating for 
service-connected bilateral sensorineural hearing loss.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for a left arm and 
shoulder disorder.

5.  Entitlement to service connection for a right ankle 
disorder and foot sprain.

6.  Entitlement to service connection for right arm 
radiculopathy as secondary to cervical degenerative joint and 
disc disease.

7.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that granted service connection for hearing 
loss at a noncompensable (0 percent) level, and denied the 
rest of the veteran's claims on appeal.  The veteran 
continues to disagree with both the level of initial rating 
for his hearing loss, and the denial of service connection 
for the other claims. 

In December 2007, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge sitting in No. Little Rock, Arkansas. A transcript of 
that hearing is of record. 

The issues of entitlement to a higher (compensable) initial 
rating for service-connected hearing loss, and service 
connection for asbestosis, chronic obstructive pulmonary 
disease, a left arm and shoulder disorder, a right ankle 
disorder and foot sprain, and right arm radiculopathy as 
secondary to cervical degenerative joint and disc disease, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

The veteran was exposed to acoustic trauma of aircraft engine 
noise during active service; the evidence is at least in 
relative equipoise on the question of whether there was 
continuous post-service symptoms of intermittent ringing in 
the ears; the veteran currently experiences symptoms of 
bilateral tinnitus and has been diagnosed with tinnitus; and 
the evidence is at least in relative equipoise on the 
question of whether the veteran's currently diagnosed 
tinnitus is related to his in-service exposure to acoustic 
trauma.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, tinnitus was 
incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

In correspondence dated March 2005 and May 2005, VA satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007), as to the 
veteran's claim for service connection for tinnitus.  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate his claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
and VA, as well as private medical records, have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
was medically evaluated in conjunction with this claim.  The 
duties to notify and assist have been met, particularly in 
light of the favorable decision below, with respect to the 
issue being finally decided in this appeal.



Service Connection for Tinnitus

Applicable laws provide that, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

 The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

After a review of the evidence, the Board finds that the 
veteran was exposed to acoustic trauma of aircraft engine 
noise during active service.  The service personnel records 
reflect that the veteran was an aircraft mechanic.  The 
veteran has credibly testified that he worked in close 
proximity to helicopters during service, and the helicopters 
did not have doors, which testimony is consistent with his 
job description.  Such exposure to acoustic trauma has 
already been established, as indicated by the fact that 
service connection has been granted for hearing loss 
disability.  

The Board also finds that the evidence is at least in 
relative equipoise on the question of whether there were 
continuous post-service symptoms of intermittent ringing in 
the ears.  The veteran has reported that he has experienced 
continuous post-service symptoms of ringing in the ears at 
some point after service.  On his January 2005 claim form, 
the veteran wrote the he had experienced recurrent bilateral 
tinnitus since his combat tour in Vietnam.  The veteran 
testified that he was unsure when tinnitus began because he 
tried not to pay attention to it.  The veteran testified that 
the tinnitus was sufficient to be noticed for at least the 
last 10 years.  Resolving reasonable doubt in the veteran's 
favor on this question, the Board finds that the post-service 
symptoms of intermittent ringing in the ears were essentially 
continuous. 

The evidence demonstrates a current disability of tinnitus.  
The veteran has also credibly testified and reported to the 
VA audiologist in June 2005 that he currently experiences 
symptoms of bilateral tinnitus.  The June 2005 VA audiologist 
diagnosed tinnitus.  

On the question of whether the currently diagnosed tinnitus 
is related to in-service acoustic trauma, the Board finds 
that the evidence is at least in equipoise on this question.  
The June 2005 VA audiologist indicated that, because he did 
not have a full and accurate history, he was unable to render 
an opinion regarding the etiology of the veteran's tinnitus.  
As such, there is no competent medical opinion evidence of 
record that weighs against the veteran's claim for service 
connection for tinnitus.  The evidence that is of record 
shows acoustic trauma in service, essentially continuous 
post-service symptoms of tinnitus, and continued current 
symptoms and disability of tinnitus.   Resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
evidence is at least in equipoise as to the question of 
whether the veteran's tinnitus is related to service.  See, 
e.g., Jandreau v. Nicholson, No. 07-7029, slip op. at 5 (Fed. 
Cir. July 3, 2007) (holding that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).

The United States Court of Appeals for Veterans Claims has 
held that where there is of record lay evidence of in-service 
tinnitus and of tinnitus ever since service and medical 
evidence of a current diagnosis, such evidence suffices to 
indicate that 


disability may be associated with . . . active service." 
Charles v. Principi, 16 Vet. App 370, 374 (2002).  For these 
reasons, the Board finds that the criteria for service 
connection for tinnitus have been met.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for tinnitus is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

As to the remainder of the veteran's claims on appeal, the 
Board notes that the evidence of record, specifically an 
award letter dated May 1999, indicates that the veteran has 
been in receipt of Social Security Administration (SSA) 
benefits due to disability since February 1998.  None of the 
records on which this decision was based, including any SSA 
examinations or other medical records, appear to be of 
record.  The U.S. Court of Appeals for Veterans Claims has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  As such, the Board 
must remand these claims so that the relevant SSA records and 
supporting medical documents may be associated with the 
veteran's claims folder.  

Accordingly, this claim is remanded for the following 
development:

1.  The RO is requested to take the 
appropriate action in order to obtain a 
copy of the SSA decision awarding 
disability benefits to the veteran, and 
the evidence on which the decision was 
based.   

2.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


